DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 21-24, 26, and 28 are rejected under 35 U.S.C. 102 a1 as being anticipated by Rudick et al. (US 2007/0205220).
 	Regarding claim 21, Rudick et al. discloses “a system” (fig.1), comprising:
 	“a source of a first liquid including a beverage concentrate” (para.0036 macro ingredient sources 180 may include juice concentrates and fig.1, 180); 
 	“a source of a second liquid” (fig.1, 190);
 	“a dispensing device” (fig.1, 110, 120, 200 and fluid lines for connecting liquid sources) “configured to draw the first liquid from the source of the first liquid, to draw the second liquid from the source of the second liquid” (fig.1 shows at least a portion of the dispensing device 110 and 120 receive the liquid from a first liquid 180 and a second liquid 190), “to receive a third liquid including carbonated water from a source of the third fig.1, i.e., carbonated water), and to dispense “a fourth liquid including a predetermined ratio of a first volume of the first liquid, a second volume of the second liquid, and a third volume of the third liquid” (fig.1 shows carbonated water, 180 and 190 are fluidly connected to dispensing device. Para.0038 discuss about macro-ingredients may be in communication with the ingredient combination chamber. Please noted that the computerized user interface controls the metering devices 200 (para.0038) pumps various micro-ingredients so as to provide accurate amounts of relatively small doses of the micro-ingredients (i.e., predetermined amount)).
 	Regarding claim 22, Rudick et al. discloses “the second liquid includes alcohol” (190 and para.0037, i.e., the micro-ingredients 190 include natural or artificial flavors … such as various types of alcohols may be used as micro or macro-ingredients).
 	Regarding claim 23, Rudick et al. discloses “the second liquid includes hop extracts” (para.0037, i.e., the micro-ingredients 190 include herbal extracts … oil, etc.. Please noted that hop extracts is considered as herbal extracts because hops could mean flowers which can be herbal. In addition, this limitation is considered as article to worked upon by structure being claimed does not impart patentability to the claims. MPEP 2115).
 	Regarding claim 24, Rudick et al. discloses “the dispensing device includes a mixer configured to combine the first volume of the first liquid, the second volume of the second liquid, and the third volume of the third liquid to produce the fourth liquid” (fig.1, the dispensing device includes a mixer 110).
 	Regarding claim 26, Rudick et al. discloses “the dispensing device includes a pump assembly” (200 and para.0038) “configured to draw the first liquid from the source para.0038 and fig.1 shows the pump assembly 200 draw the first liquid 180 to the mixer 110).
 	Regarding claim 28, Rudick et al. discloses “the dispensing device includes a first fluid line, a second fluid line, a third fluid line, and a mixer” (the dispensing device includes a first fluid line, a second fluid line, a third fluid line (i.e., refers to the fluid lines between the liquid sources and a mixer 110. See fig.1) and a mixer 120), “the first fluid line configured to fluidicially couple the source of the first liquid to the mixer, the second fluid line configured to fluidically couple the source of the second liquid to the mixer, and the third fluid line configured to fluidically couple the source of the third liquid to the mixer” (fig.1 shows the fluid lines between the first, second and third liquid sources is fluidically couple to the mixer 120), “the mixer configured to combine the first volume of the first liquid, the second volume of the second liquid, and the third volume of the third liquid to produce the fourth liquid” (120 can be used to combined liquids to produce or dispense the fourth liquid).
 	

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Abdelmoteleb et al. (US 8,678,239) and Meyer et al. (US 2015/0114998).
 	Regarding claim 25, Rudick et al. discloses the dispensing device and such that the fourth liquid can flow from mixer to outlet. 
 	Rudick et al. is silent regarding the dispensing device includes an exhaust line coupled to the mixer and is configured to be coupled to a tap such that the fourth liquid can flow from “the mixer to the tap via the exhaust line.
 	Abdelmoteleb et al. teaches “the dispensing device” (figs.16-18) includes “an exhaust line” (870) coupled to “the mixer” (annotated fig.16) and is configured to be coupled to “a fluid control device” (860 is consider as a fluid control device that is capable of controlling fluid) such that “the liquid can flow from the mixer” (annotated fig.16) to “the tap” (860) via “the exhaust line” (870). Rudick et al. teaches beverage dispensing device. Abdelmoteleb et al. teaches beverage dispensing device. It would have been obivous to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Abdelmoteleb et al., by replacing Rudick et al.’s dispensing device with Abdelmoteleb et al.’s dispensing device, to provide a flush system for diverting the liquid to either dispense position or flush position with respect to the dispenser nozzle (abstract) as taught by Abdelmoteleb et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing a flush system for diverting the liquid to either dispense position or flush position with respect to the dispenser nozzle (abstract) as taught by Abdelmoteleb et al.

 	Meyer et al. teaches “fluid control device comprising a tap” (abstract, i.e., a dispensing faucet). Rudick et al. teaches a beverage device. Meyer et al. teaches a beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Meyer et al., by replacing Rudick et al.’s fluid control device with Meyer et al.’s tap or faucet, to allow user to control the amount of the fluid as desired (abstract). One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of allowing user to control the amount of the fluid as desired (abstract).



 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Schroeder et al. (US 2009/0120960)
 	Regarding claim 27, Rudick et al. discloses “the dispensing device is configured to draw the first liquid into and expel the first liquid from a first liquid source, to draw the second liquid into and expel the second liquid from a second liquid source, and to receive the third liquid into and expel the third liquid from a third liquid source” (Rudick’s dispensing device 110 and 120 is configured to draw a first liquid 180 and a second liquid 190 and carbonated water).
 	Rudick et al. is silent regarding a first liquid source is a first cylinder, a second liquid and a third liquid source is a third cylinder.
Schroeder et al. teaches “a first liquid source is a first cylinder, a second liquid and a third liquid source is a third cylinder” (para.0003, i.e., cylinders containing a variety of different pressurized syrups, pressurized soda, and water under pressure. Para.0031, i.e., flow control valve identifying members 32a-32j … the identification of the cylinder associated with each valve. This paragraph suggest that there are more than three cylinders because each valve members 32a-23j is associated with each cylinder). Rudick et al. teaches beverage dispensing device. Schroeder et al. teaches beverage dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Schroeder et al., by replacing Rudick et al.’s liquid sources according to Schroeder et al.’s cylinders, to store beverage and/or ingredients in a pressurized environment to increase the storage capacity and provide sturdy housings to protect the liquid sources (para.0003) as taught by Schroeder et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of storing beverage and/or ingredients in a pressurized environment to increase the storage capacity and provide sturdy housings to protect the liquid sources (para.0003) as taught by Schroeder et al.


 
 	Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Mosimann et al. (US 2015/0102062).
 	Regarding claim 29, Rudick et al. discloses all the features of claim limitations as set forth above except for the dispensing device includes a valve configured to control the flow of the third volume of the third liquid from the source of the third liquid. Mosimann et al. teaches “a valve” (fig.1, 14b) “configured to control the flow of a second volume of the second liquid from the source of the second liquid” (12b) to “the second fluid line” (the line fluid line between 14b and 16. Please noted that the first fluid line is between 12b and 14b). Rudick et al. teaches beverage device. Mosimann et al. teaches beverage device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Mosimann et al., by adding Mosimann et al.’s valve to Rudick et al.’s device, to provide automatic control for regulating the flow of the fluid (para.0077) as taught by Mosimann et al.
 	Regarding claim 30, Rudick et al. discloses “a system” (fig.1), comprising:
 	“a first fluid line” (the line connected to the 180) configured to be fluidically coupled to “a source of a first liquid including beverage concentrate” (180);
 	“a second fluid line” (the line connected to carbonated water) configured to be fluidically coupled to “a source of a second liquid including carbonated water” (fig.1, carbonated water);
 	“a third fluid line” (the line connected to 190) configured to be fluidically coupled to “a source of a third liquid” (190); 
 	“a mixer” (110) fluidically coupled to “the first fluid line, the second fluid line, and the third fluid line” (as explained above, each of liquid sources has a fluid line) and “configured to receive the first liquid via the first fluid line, to receive the second liquid via the second fluid line, and to receive the third liquid via the third fluid line” (fig.1 shows the mixer 120 receives liquids via the fluid lines);
 	“a pump assembly” (200) “configured to draw a first volume of the first liquid from the source of beverage concentrate, to expel the first volume of the first liquid to the para.0038 and fig.1. The pump assembly 200 is configured to draw liquid from the liquid sources to the mixer); and
 	“the mixer” (110) “configured to combine the first volume of the first liquid, the second volume of the second liquid, and the third volume of the third liquid into a fourth liquid including a predetermined ratio of the first volume, the second volume, and the third volume” (fig.1 shows carbonated water, 180 and 190 are fluidly connected to dispensing device. Para.0038 discuss about macro-ingredients may be in communication with the ingredient combination chamber. Please noted that the computerized user interface controls the metering devices 200 (para.0038) pumps various micro-ingredients so as to provide accurate amounts of relatively small doses of the micro-ingredients (i.e., predetermined amount)).
 	Rudick et al. teaches “the flow of a second volume of the second liquid from the source of the second liquid to the second fluid line” (fig.1, carbonated water is the liquid source having fluid line for connecting 200 and 110). 
 	Rudick et al. is silent regarding a valve configured to control the flow of a second volume of the second liquid from the source of the second liquid to the second fluid line. 
 	Mosimann et al. teaches “a valve” (fig.1, 14b) “configured to control the flow of a second volume of the second liquid from the source of the second liquid” (12b) to “the second fluid line” (the line fluid line between 14b and 16. Please noted that the first fluid line is between 12b and 14b). Rudick et al. teaches beverage device. Mosimann et al. teaches beverage device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Mosimann et al., by adding 
 	Regarding claim 31, Rudick et al. discloses “the third liquid includes alcohol” (190 and para.0037, i.e., the micro-ingredients 190 include natural or artificial flavors … such as various types of alcohols may be used as micro or macro-ingredients).
 	Regarding claim 32, Rudick et al. discloses “the third liquid includes hop extracts” (para.0037, i.e., the micro-ingredients 190 include herbal extracts … oil, etc. Please noted that hop extracts is considered as herbal extracts because hops could mean flowers which can be herbal. In addition, this limitation is considered as article to worked upon by structure being claimed does not impart patentability to the claims. MPEP 2115).

	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Mosimann et al. (US 2015/0102062) as applied in claims 29-32 above, and further in view of Abdelmoteleb et al. (US 8,678,239) and Meyer et al. (US 2015/0114998).
 	Regarding claim 33, modified Rudick et al. discloses the dispensing device and such that the fourth liquid can flow from mixer to outlet. 
 	Rudick et al. is silent regarding the dispensing device includes an exhaust line coupled to the mixer and is configured to be coupled to a tap such that the fourth liquid can flow from “the mixer to the tap via the exhaust line.
	Abdelmoteleb et al. teaches “the dispensing device” (figs.16-18) includes “an exhaust line” (870) coupled to “the mixer” (annotated fig.16) and is configured to be a fluid control device” (860 is consider as a fluid control device that is capable of controlling fluid) such that “the liquid can flow from the mixer” (annotated fig.16) to “the tap” (860) via “the exhaust line” (870). Rudick et al. teaches beverage dispensing device. Abdelmoteleb et al. teaches beverage dispensing device. It would have been obivous to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Abdelmoteleb et al., by replacing Rudick et al.’s dispensing device with Abdelmoteleb et al.’s dispensing device, to provide a flush system for diverting the liquid to either dispense position or flush position with respect to the dispenser nozzle (abstract) as taught by Abdelmoteleb et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing a flush system for diverting the liquid to either dispense position or flush position with respect to the dispenser nozzle (abstract) as taught by Abdelmoteleb et al.
 	The combination of Rudick et al. and Abdelmoteleb et al. is silent regarding a fluid control device comprising a tap.
 	Meyer et al. teaches “fluid control device comprising a tap” (abstract, i.e., a dispensing faucet). Rudick et al. teaches a beverage device. Meyer et al. teaches a beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Meyer et al., by replacing Rudick et al.’s fluid control device with Meyer et al.’s tap or faucet, to allow user to control the amount of the fluid as desired (abstract). One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of allowing user to control the amount of the fluid as desired (abstract).


 the pump assembly configured to draw the first liquid into and expel the first liquid from the first cylinder, to draw the second liquid into and expel the second liquid from the second cylinder, and to receive the third liquid into and expel the third liquid from the third cylinder.

 	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Mosimann et al. (US 2015/0102062) as applied in claims 29-32 above, and further in view of Schroeder et al. (US 2009/0120960)
 	Regarding claim 34, modified Rudick et al. discloses “the pump assembly includes a first liquid source, a second liquid source, and a third liquid source” (fig.1 shows the liquid sources and pump 200 are considered as the pump assembly), the pump assembly is configured to draw the first liquid into and expel the first liquid from a first liquid source, to draw the second liquid into and expel the second liquid from a second liquid source, and to receive the third liquid into and expel the third liquid from a third liquid source” (Rudick’s pump assembly (i.e., liquid sources and pump) is configured to draw a first liquid 180 and a second liquid 190 and carbonated water).
 	Rudick et al. is silent regarding a first liquid source is a first cylinder, a second liquid and a third liquid source is a third cylinder.
 	 Schroeder et al. teaches “a first liquid source is a first cylinder, a second liquid and a third liquid source is a third cylinder” (para.0003, i.e., cylinders containing a variety of different pressurized syrups, pressurized soda, and water under pressure. Para.0031, i.e., flow control valve identifying members 32a-32j … the identification of the cylinder associated with each valve. This paragraph suggest that there are more than three cylinders because each valve members 32a-23j is associated with each cylinder). Rudick et al. teaches beverage dispensing device. Schroeder et al. teaches beverage dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Schroeder et al., by replacing Rudick et al.’s liquid sources according to Schroeder et al.’s cylinders, to store beverage and/or ingredients in a pressurized environment to increase the storage capacity and provide sturdy housings to protect the liquid sources (para.0003) as taught by Schroeder et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of storing beverage and/or ingredients in a pressurized environment to increase the storage capacity and provide sturdy housings to protect the liquid sources (para.0003) as taught by Schroeder et al.



 	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Mosimann et al. (US 2015/0102062) as applied in claims 29-32 above, and further in view of Bethuy et al. (US 2006/0097009)
 	Regarding claim 35, modified Rudick et al. discloses the pump assembly is configured to expel the first volume of the first liquid and the third volume of the third liquid.

 	Bethuy et al. teaches “the timing for dispense or expel the first volume of the first liquid and the third volume of the third liquid simultaneously” (para.0065, i.e., the valves 36 and 38 may be simultaneously opened. It is possible to discharge a beverage that is a desirable mixed blend of both concentrates. Fig.18, the valves 36 and 38 allows to dispense first and third liquids such as carbonated water and non-carbonated water. Please noted that the second liquid can be one of 25a-25d). Rudick teaches a beverage device. Bethuy et al. teaches a beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Bethuy et al., by replacing Rudick et al.’s valve control mechanisms with Bethuy et al.’s valve mechanisms, to provide automatic control for dispensing desired type of liquids (para.0013) and minimize the carbonation breakout (para.0014) as taught by Bethuy et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of automatic control for dispensing desired type of liquids (para.0013) and minimize the carbonation breakout (para.0014) as taught by Bethuy et al.


 	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Mosimann et al. (US 2015/0102062) as applied in claims 29-32 above, and further in view of Shettle (US 2011/0204089)
 	Regarding claim 36, modified Rudick et al. discloses “the mixer is configured to receive the first volume of the first liquid, the second volume of the second liquid, and the third volume of the third liquid” (fig.1, 110 is configured to receive carbonated water, 180 and 190) simultaneously.
 	Modified Rudick et al. is silent regarding the timing of receiving the first volume of the first liquid, the second volume of the second liquid, and the third volume of the third liquid simultaneously.
 	Shettle teaches “the timing of receiving the first volume of the first liquid, the second volume of the second liquid, and the third volume of the third liquid simultaneously” (Claim 3, i.e., a dispense assembly enabling simultaneous dispensing of liquid from the two or more beverage containers). Rudick teaches a beverage device. Shettle  teaches a beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. with Shettle, by replacing Rudick et al.’s dispensing mechanism with Shettle’s dispensing mechanism, to enabling automatic dispensing of liquids (para.0019 and 0022) as taught by Shettle. 

 
 	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Rudick et al. (US 2007/0205220) in view of Mosimann et al. (US 2015/0102062) as applied in claims 29-32 above, and further in view of Rudick et al. (US 2014/0263407)
 	Regarding claim 37, modified Rudick et al. (‘220) discloses all the features of claim limitations as set forth above except for a pressure regulator fluidically coupled to 
 	Rudick et al. (‘407) teaches “a pressure regulator fluidically coupled to the source of the second liquid and configured to regulate the pressure of the second liquid flowing from the source of the second liquid” (the pressure regulator 310 that is configured to regulate pressure supply to the carbonator 320 in order to regulate the pressure flowing from the liquid source 320). Rudick (‘220) teaches a beverage device. Rudick et al. (‘407) teaches a beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Rudick et al. (‘220) with Rudick et al. (‘407), by adding Rudick et al. (‘220)’s valve regulator to Rudick et al. (‘407)’s fluid line, to provide flow control (abstract) as taught by Rudick et al. (‘407).




    PNG
    media_image1.png
    1645
    1054
    media_image1.png
    Greyscale


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761